Citation Nr: 0530572	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an epidural abscess 
with osteomyelitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
prior to his retirement in January 1976.  This appeal 
originally came before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA), regional office (RO).  
The claims folder was subsequently transferred to the 
Seattle, Washington, RO.

In July 2002, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Seattle, 
Washington.  A transcript of that hearing is of record.

In September 2002, the Board undertook additional development 
of the veteran's claim, and in September 2003 the case was 
remanded for additional development.  Subsequently, a June 
2005 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's epidural abscess with 
osteomyelitis had its onset during service or that it was due 
to his service- connected chronic ligamentous low back 
strain.


CONCLUSION OF LAW

The veteran's epidural abscess with osteomyelitis was not 
incurred in service, and is not proximately due to or the 
result of the service- connected chronic ligamentous low back 
strain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  Since that letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), the May 2004 letter specifically 
requested that the claimant provide any evidence in his 
possession that pertains to the claim.  The veteran was 
advised of the evidence necessary to substantiate his claim.  
The veteran was also informed of his and VA's respective 
obligations with regard to obtaining evidence and was advised 
that it was his responsibility to make sure that VA received 
all records not in the possession of a Federal department or 
agency.  The veteran was asked to send additional evidence to 
the RO and to let VA know if there was any other evidence or 
information that he thought would support his claim.  

In addition, by virtue of the rating decision on appeal, the 
September 2000 statement of the case (SOC), and the June 2005 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why the particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the June 2005 SSOC.  The Board finds that, because each of 
the four content requirements of a VCAA notice has been met, 
any error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield, supra.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the August 
2000 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the SSOC was issued after the complying letter was provided.  

Relevant private and VA treatment records have been obtained 
and associated with the claims folder.  The veteran was 
provided with VA examinations in January 2000 and March 2000, 
with addendum prepared in August 2000.  Pursuant to the 
Board's September 2003 remand, the RO obtained records of 
postservice treatment of the veteran at Peterson Air Force 
Base and Brunswick Naval Air Station.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112  (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002).  
In addition, service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not show any complaints or 
findings related to epidural abscess or osteomyelitis.  The 
veteran's service retirement examination in August 1975 noted 
mild lumbar lordosis, but no other back findings.  
Subsequently, in December 1975, he was noted to have acute 
sacroiliac strain.  In January 1976, acute lumbosacral 
strain, resolved, was noted.

The veteran is service connected for chronic ligamentous low 
back strain.  This has been evaluated as noncompensably 
disabling since 1976.  The veteran essentially contends that 
his epidural abscess with osteomyelitis was either present 
since service or arose as a result of his service connected 
low back strain.  

A VA examination in April 1976 diagnosed chronic ligamentous 
strain of the low back.  X-rays at that time showed no spinal 
abnormalities.

In November 1999, the veteran was hospitalized with 
complaints of back pain and abdominal distension, of six 
days' duration.  He also experienced fever and rigors.  
Magnetic resonance imaging (MRI) at the Maine Medical Center 
demonstrated osteomyelitis and discitis at L4-L5, with 
epidural abscess primarily ventral to the thecal sac at the 
compressed L4-L5 levels.  Infectious disease consultation 
noted that the veteran's history started on November 1, 1999, 
when he developed low back pain.  Under past medical history 
it was noted "history of back injury in 1994 with chronic 
lower back pain."

A statement dated later in November 1999 from L.W.S., D.O., 
indicated that Dr. S. had begun treating the veteran in early 
November 1999 at the Maine Medical Center.  Dr. S. stated 
that the veteran:

...actually has a long history of 
inflammation and trauma to the lower 
back, which has made him very susceptible 
to infections in this area.  In 1975, he 
had a chronic back inflammation triggered 
after lifting a heavy hood of an Air 
Force vehicle.  At that time, he 
developed extreme back pain and what 
sounds like diskitis that was treated 
with oral antibiotics for an extended 
period of time.  Similar symptoms 
resulted in another protracted course of 
antibiotics for probable diskitis in the 
1980's.

In a statement dated in June 2000, Dr. S. expanded on her 
earlier opinion.  She wrote:

On review of this patient's past medical 
history, I feel that his epidural abscess 
did not occur over night, but probably 
took root back in the 1970's while he was 
still in active service and was treated 
with a long course of antibiotics for a 
similar, yet less intense myriad of 
symptoms in the 70's that was associated 
with a heavy lifting episode, while again 
he was at work in the service. 

A VA examination was conducted in January 2000.  The examiner 
referred to the veteran's reported history of treatment 
during service with antibiotics following a back injury, as 
well as two episodes of abscesses during the mid-1980's 
during which he was treated with antibiotics for six weeks.  
The examiner diagnosed "chronic ligamentous low back strain.  
It is as least as likely to be related to this patient's 
present low back infection."

A second VA examination was conducted in March 2000.  This 
examiner had the benefit of review of the veteran's claims 
folder, including his service medical records.  Commenting on 
the November 1999 statement of Dr. S., the examiner stated 
that:

Careful review of the case folder and 
careful history obtained from the patient 
negates most of the history provided by 
[Dr. S.] in that the patient denies ever 
having had a course of antibiotics prior 
to his most recent problem....The patient 
has never been treated for diskitis prior 
to November 1999, when the patient 
suddenly developed severe acute low back 
pain accompanied by fever rising as high 
as 106 degrees, radicular symptoms, and 
confusion.

The patient had not been receiving any 
therapy for his chronic low back problems 
for many years.  His last recollection of 
any X-rays taken of his low back was in 
1983 in Colorado.  

The patient has had no hospitalizations 
prior to his 11-99 emergent 
hospitalization.  The patient has no 
history of surgeries.  No history of skin 
infections or urinary tract infections 
prior to the episode or the like.  

In an August 2000 addendum, the VA examiner noted that:

I have carefully reviewed this patient's 
voluminous case folder including careful 
review of service medical records.  I was 
unable to document at any point either 
while on active duty or subsequent to his 
discharge from active duty in 1975, any 
information that confirms this patient 
having received a course of antibiotics 
or long-term antibiotics as suggested in 
[Dr. S's June 2000 statement].  In point 
of fact, this patient was asked by this 
examiner at the time of his examination 
as to whether he had ever received 
antibiotic long-term and he denied any 
such treatment.  Again upon careful 
review of the medical records provided 
which includes his primary care 
physician's notes from 1992 through 1995 
which are replete with multiple 
complaints from skin tags to chest pain, 
but at no time is there any notation 
regarding acute and chronic low back pain 
or any evidence of any antecedent 
treatment for back problems following his 
discharge from the military.  

I can find no supporting evidence to link 
his episode of what was diagnosed as 
acute low back strain in 1975 to his 
sudden acute episode of epidural abscess 
occurring in 1999.  

Following that opinion, the RO obtained records from Peterson 
Air Force Base in Colorado showing that the veteran was 
treated in March 1983 for acute low back pain and acute back 
strain.  At that time, the veteran reported a six year 
history of back pain.  X-rays were grossly negative.

Reviewing the record, the Board notes that there is no 
medical evidence of epidural abscess and/or osteomyelitis 
during service.  The initial findings regarding those 
conditions were shown more than two decades following the 
veteran's separation from his period of service, when he was 
hospitalized with acute symptoms in November 1999, and the 
MRI demonstrated osteomyelitis and discitis at L4-L5, with 
epidural abscess primarily ventral to the thecal sac at the 
compressed L4-L5 levels.

The weight of the medical evidence does not support a finding 
that the veteran's epidural abscess with osteomyelitis is 
related to his service connected chronic ligamentous low back 
strain.  In this regard, the Board has relied in large part 
on the March 2000 VA examination report and its August 2000 
addendum.  These were prepared with full review of the claims 
folder, including the service medical records and post-
service treatment records, as well as interview with the 
veteran.  Additionally, this examiner specifically assessed 
the opinion of Dr. S. which supported the veteran's claim, 
and pointed out the inaccuracies in the history upon which 
Dr. S. based her conclusion as to a relationship between the 
veterans' service connected back strain and his epidural 
abscess with osteomyelitis.  His analysis would pertain 
equally to the January 2000 VA examiner's opinion.  In this 
regard, the Board is aware that the records of the 1983 back 
strain treatments were not available to the March 2000 VA 
examiner, however, there is no reason to conclude that his 
conclusion would be in any way affected by review of those 
records; his central finding was that there was no objective 
evidence of treatment or findings related to epidural abscess 
or osteomyelitis prior to November 1999, and this would not 
be affected by indications of treatment for low back strain 
in 1983, a disability for which (as the examiner would 
clearly have been aware) service connection had been in 
effect since 1976.

In reviewing the opinions that appear to support the 
veteran's contentions, the Board notes that the January 2000 
VA examination report and the statements of Dr. S. do not 
reflect any actual review of the medical record, rather they 
are clearly based on the veteran's own assertions of 
abscesses and antibiotic treatments both during and after 
service.  As shown above, these are not supported by either 
the objective record or the veteran's statements to the March 
2000 VA examiner.  The Court has held that medical opinions 
have no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).

While the veteran has contended that he believes that his 
epidural abscess with osteomyelitis is related to the chronic 
low back strain, the Board again notes that these statements 
are contradicted by the history he reported to the March 2000 
VA examiner.  In any event, he is a layperson and not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the veteran's claim for service 
connection for epidural abscess with osteomyelitis, including 
as secondary to service connected chronic low back strain, 
must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.301, 3.303, 3.310 (2005).  There is no equipoise 
between the positive and negative evidence, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (2005).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


